DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim1-16, and 18-21 are allowed (renumbered as claim 1-18).
The following is an examiner’s statement of reasons for allowance: the instant application is directed to an apparatus and method for an aircraft landing gear assembly comprising a landing gear mounted for movement between a deployed position and stowed position in a landing gear bay including a capture pin; an uplock for locking the landing gear; a hook configured to move between a closed position and an open position; an uplock hook sensor; a proximity detector comprising a target and a sensor, one of which is mounted on the landing gear, and the other of which is mounted in the landing gear bay such that the sensor detects the target when the hook is in the closed position and the landing gear is stowed with the capture pin retained by the hook the captured position; and a signal processing unit arranged to receive an input from the unlock hook sensor to receive an input from the proximity detector. The closest prior arts, Mellor (Pub # US 2015/0266592 A1), Bartola et al. (Pub # US 2020/0399936 A1), Smith III (Pub # US 2006/0163426 A1), and Slatkin (Pub #US 2019/0061723 A1).  Mellor discloses a method and apparatus for air-ground detection comprising a truck beam of a semi-levered landing gear is mounted on a pivot pin, wherein the truck beam is configured to rotate about the pivot pin between a toes down position and a toes up position, and the sensor is configured to detect a change from the steady state to the locked state. Bartola et al. disclose a lock for motor vehicle hood comprising: a catch suitable for fastening a striker, a pawl that cooperates with the catch in order to block the catch in closing position, a safety lever that guarantees the additional closing of the striker. Smith III discloses a locking mechanism for aircraft landing gear has a hook displaceable into and out of engagement with the landing gear capture pin comprising: a roller on a latch arm engages a part of the hook to prevent it moving from a position where the pin is retained; and a linear solenoid and a motor-driven rotatable cam can both be operated independently to move the roller out of engagement with the hook and thereby allow a spring to rotate the hook and release the capture pin. Slatkin discloses a wheel speed measuring device for an aircraft braking system uses dual technology packaged in a single transducer that incorporates the robust and reliable variable reluctance technology along with a secondary package for measuring position and velocity bi-directionally for low speed and taxi operations. The references either singularly or in combination fail to anticipate or render the above limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687